Citation Nr: 0023453	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1980 to March 1983. 



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted service connection 
for residuals of a right wrist-scaphoid injury and assigned a 
10 percent rating, effective January 29, 1998. 


FINDINGS OF FACT

1.  All relevant development has been completed, and VA has 
satisfied its duty to assist the veteran under these 
circumstances.  

2.  Residuals of the right wrist fracture are manifested by 
limitation of motion; however, the maximum schedular rating 
for limitation of wrist motion is currently assigned.  

3.  The evidence does not show ankylosis of the right wrist 
or significant functional loss due to pain or other pathology 
such as impaired grip strength.  

4.  The evidence does not establish that the residuals of the 
right wrist fracture presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214-5215 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
evaluated in November 1981 for right wrist pain.  The veteran 
related having fractured his right scaphoid in 1975, which 
required a cast for one year and a graft approximately eight 
months after the injury.  The veteran reported injuring his 
wrist in September 1981.  The veteran complained of pain in 
the area of the atomic snuffbox, which was the only 
abnormality noted during physical examination.  Motor, 
sensory, and deep tendon reflex examinations were normal, and 
the intrinsic hand function was within normal limits.  The 
examiner noted that the veteran was right hand dominant.  X-
ray examination of the right wrist revealed an undisplaced 
fracture through the scaphoid waist.  The veteran was casted 
in September 1981 and re-casted in October 1981.  

The veteran underwent multiple x-ray examinations of the 
right wrist between December 1981 and June 1982.  In February 
1982, x-ray examination showed that there was only minimal 
evidence of healing of the navicular fracture.  In March 1982 
the veteran was admitted for surgical treatment of the 
nonunion of the right carpal scaphoid.  A Russe type graft 
was performed.  The veteran's wrist was maintained in a short 
arm cast with a pin through the carpus.  Neurocirculatory 
examination was negative at that time.  The diagnosis was 
nonunion fracture of the right scaphoid.  Later that month 
the veteran sustained another right wrist injury.  The 
assessment was nondisplaced scaphoid fracture.  The remaining 
x-ray examinations showed continued healing of the fracture 
site without evidence of displacement or avascular necrosis.  

The veteran underwent a Medical Board evaluation in June 1982 
to determine his fitness for further duty due, in part, to 
the residuals of his right wrist fracture.  The examiner 
noted the history of the injury and in-service treatment, 
which included the bone graft surgery in March 1982.  The 
cast had been removed one month prior to examination.  The 
veteran was doing well with minimal wrist pain and increasing 
strength.  Physical examination showed well-healed dorsal and 
volar scars.  Range of motion testing showed 70 degrees of 
dorsiflexion on the right and 75 degrees of dorsiflexion on 
the left.  There were 58 degrees of palmar flexion on the 
right and 82 degrees of palmar flexion on the left.  Distal 
neurocirculatory examination was normal at that time.  X-ray 
examination demonstrated the trabecular bone across the 
previous area of scaphoid nonunion.  The final diagnosis was 
nonunion fracture of the right scaphoid, which was healed 
following the bone graft.  The Medical Board recommended that 
the veteran return to full active duty without restriction.  

The veteran filed his original application for service 
connection in January 1998.  The veteran reported having been 
treated for a navicular fracture in October 1981, but he did 
not list any post-service medical treatment.  

The veteran underwent a VA compensation examination in July 
1998.  The VA examiner certified review of the claims folder 
in conjunction with the examination.  The examiner noted the 
prior medical history.  The veteran stated that he continues 
to have wrist pain, for which he takes Naproxen.  He also 
stated that his wrist pain increases with weather changes.  
The veteran reported that he worked as a school bus driver 
and a pizza deliveryman.  He stated that he has difficulty 
when driving a stick shift but he is able to "bear with 
it," and he shifts gears carefully using the palm of his 
hand.  Physical examination revealed a slight concavity in 
the snuffbox area of the right hand, which measured 
approximately one by two centimeters and was approximately 
eight or ten millimeters in depth.  There was tenderness to 
firm pressure over this area.  There was a two-inch, well-
healed, slightly raised surgical scar over the area.  The 
veteran had full range of motion of the right wrist, 
including dorsiflexion and palmar flexion.  The veteran 
displayed a good grasp with either hand, although there 
seemed to be slight less strength on the right compared to 
the left when grasping between the thumb and the index 
finger.  The examiner noted that an x-ray examination showed 
deformity of the proximal pull of the scaphoid with cystic 
changes within a slight sclerosis.  There was also a very 
tiny bone fragment adjacent to the right radial styloid and 
also on the palmar aspect of the wrist.  The diagnosis was 
status post prior right scaphoid injury with secondary bone 
grafting.  The examiner noted that there was disability.  

The evidence shows that the veteran was seen for a painful 
and swollen right hand and wrist in December 1998.  X-ray 
examination showed that the distal radius was deformed, which 
was consistent with a post traumatic change.  There were no 
fractures evident.  There were some cystic changes of the 
proximal pole of the right scaphoid, which the examiner noted 
may be related to prior trauma.  Joint space alignment was 
anatomic.  There were no erosions or degenerative changes 
evident.  The intercarpal joints were unremarkable.  The 
impression was no acute fracture and cystic changes of the 
scaphoid with deformity of the radius suggesting prior healed 
trauma.  

The evidence also shows that the veteran underwent an 
outpatient wrist examination in April 1999.  The veteran 
complained of right hand pain with activity, especially in 
the thumb with radiating pain to the forearm.  The examiner 
noted the history of the prior navicular fracture.  Physical 
examination showed some numbness, which was usual for the 
veteran.  There was no snuffbox tenderness and there was a 
negative Tinel's sign.  There was no tenderness over the 
radial styloid.  The examiner noted that the veteran had a 
chronic gamekeeper's thumb, which elicited pain.  The 
assessment was gamekeeper's thumb of the right hand.  The 
veteran was treated with a short opponens splint.  

At his personal hearing, the veteran testified that he has 
increased pain with use of the right hand and his grip 
strength and ability to lift heavy objects is limited.  
Transcript, pp. 1-4 (May 1999).  He also testified that his 
hand becomes fatigued with repetitive use and he is unable to 
fully use his hand when he is in severe pain.  Tr., pp. 2-4.  
The veteran testified that he worked as a school bus driver 
and as a pizza deliveryman, and that his disability causes 
difficulty in grasping the stick shift.  Tr., p. 1.  He 
testified that he take medication, which lessens the 
sharpness of his pain.  Tr., p. 2.  He also testified that he 
has missed work as a result of his right wrist symptoms.  
Tr., pp. 2-3.  The veteran testified that the splint, which 
was issued in April 1999, had helped reduce his thumb pain 
because he is unable to move the thumb.  Tr., pp. 3-4. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1995), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the veteran appealed the initial 
rating assigned for the residuals of his right wrist 
fracture.  Therefore, consideration of the claim for a higher 
rating will be based on the totality of the evidence, without 
predominant focus on the recent evidence of record.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

The Schedule provides a 10 percent disability rating for 
limitation of motion of the wrist of the major or minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
Schedule provides disability ratings from 30 percent to 50 
percent limitation of the wrist when there is ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5214.  Where there is 
extremely unfavorable ankylosis the disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5125 for loss of use of 
the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214, Note.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The claims folder contains all service medical records and VA 
outpatient records.  The veteran underwent a VA compensation 
examination in July 1998 and this report is of record.  The 
evidence also includes a transcript of the veteran's personal 
hearing testimony.  The veteran has not stated that there has 
been a material change in his service-connected disability 
since the VA examination.  38 C.F.R. § 3.327 (1999).  The 
Board finds that the evidence of record adequately portrays 
the veteran's service-connected disability.  The veteran has 
not identified additional relevant evidence in support of his 
claim that has not been obtained.  While the veteran 
testified that he may undergo right wrist surgery in the 
future, he has not stated that he received any further VA or 
private medical treatment for his disorder.  Tr., p. 5.  The 
Board finds that all indicated development has been 
completed, and the VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).

The evidence shows that the right upper extremity is the 
veteran's major extremity for rating purposes and this is not 
disputed.  38 C.F.R. § 4.69 (1999).  

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
the veteran is already receiving a 10 percent disability 
rating for limitation of motion of the wrist.  This rating is 
the maximum schedular rating available for his limitation of 
motion.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5214 are not applicable in the present case because the 
evidence does not show that the veteran has ankylosis of the 
right wrist.  




The medical evidence of record dated since the time of the 
veteran's right wrist fracture does not show significant 
limitation of motion of the right wrist.  During the Medical 
Board evaluation in June 1982, range of motion testing showed 
70 degrees of dorsiflexion on the right and 75 degrees of 
dorsiflexion on the left.  There were 58 degrees of palmar 
flexion on the right and 82 degrees of palmar flexion on the 
left.  The most probative evidence of record consists of the 
July 1998 VA medical examination findings.  Physical 
examination showed that the veteran had full range of motion 
of the right wrist, including dorsiflexion and palmar 
flexion.  The evidence does not show that dorsiflexion is 
less than 15 degrees or that palmar flexion is limited in 
line with the forearm.  In fact, the normal range of motion 
findings shown during the July 1998 VA examination would not 
entitle the veteran to a compensable rating based solely on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  None of the medical findings shows that there is 
ankylosis of the right wrist.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  

The veteran maintains that a higher rating is warranted based 
on residual functional loss due to pain and other pathology.  
The veteran testified that he has increased pain with use of 
the right hand and his grip strength and ability to lift 
heavy objects is limited.  Tr., pp. 1-4.  He also testified 
that his hand becomes fatigued with repetitive use and he is 
unable to fully use his hand when he is in severe pain.  
Tr., pp. 2-4.  

The probative evidence does not support a higher rating based 
on additional functional loss due to pain or other pathology.  
While the veteran contends he has had a history of chronic 
right hand pain and severe limitations with activities since 
active service, the veteran did not even receive medical 
treatment for his right wrist from 1982 to 1998.  The July 
1998 VA medical examination shows that the veteran does not 
have significant additional functional loss despite his 
complaints.  During that examination the veteran displayed a 
good grasp with either hand, and there was only slightly less 
strength on the right compared to the left when grasping 
between the thumb and the index finger.  The examiner did not 
report objective findings of pain while the veteran was 
performing range of motion of the right wrist.  In fact, the 
examiner reported only tenderness to firm pressure over the 
concavity in the snuffbox area of the right hand.  During 
that examination, the veteran also stated that he takes 
Naproxen to alleviate his wrist pain.  This is consistent 
with his personal hearing testimony.  He testified that he 
takes medication, which lessens the sharpness of his pain.  
Tr., p. 2.  The veteran also testified that the splint, which 
was issued in April 1999, had helped reduce his thumb pain.  
Tr., pp. 3-4.  In fact, during the April 1999 outpatient 
wrist examination, there was no tenderness over the radial 
styloid, no snuffbox tenderness and there was a negative 
Tinel's sign.  

Although the July 1998 and April 1999 medical findings show a 
slight reduction in grip strength, pain with repetitive use 
of the hand and some numbness of the thumb, the residual 
impairment does not result in significant functional loss.  
Although the veteran stated that he has difficulty using the 
stick shift as a school bus driver and a pizza deliveryman, 
he does not allege that he is prevented from performing this 
function.  He stated that he has difficulty when driving a 
stick shift but he is able to "bear with it," and he shifts 
gears carefully using the palm of his hand.  The veteran 
testified that his disability causes difficulty in grasping 
the stick shift, but he did not testify that he could not 
perform this function.  Tr., p. 1.  While this evidence 
supports the veteran's claim that there is pain on use of the 
right wrist and reduced grip strength, the probative evidence 
does not show it causes additional functional loss for which 
the veteran is not already compensated by the 10 percent 
rating.  

The above VA findings constitute the persuasive evidence 
showing that a higher rating is not warranted based on 
functional loss due to pain or other pathology.  38 C.F.R. 
§§ 4.40, 4.45.  

The medical evidence describes the residual scars as well 
healed and the veteran does not claim that he has residual 
pain due to the scars.  The negative medical findings with 
respect to the scars are contained in the July 1998 VA 
examination.  This evidence shows the veteran is not entitled 
to a separate rating due to tender painful scarring.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

The evidence does not establish that the residuals of the 
right wrist fracture presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran does not 
contend and the evidence does not show that he has been 
hospitalized as a result of his right wrist symptoms.  The 
veteran has testified that he has missed work as a result of 
his right wrist symptoms.  Tr., pp. 2-3.  However, he has not 
contended that this has caused marked interference with 
employment.  Although his disability causes difficulty in 
grasping the stick shift when working as a school bus driver 
and as a pizza deliveryman, it is not shown that this 
markedly prevents him from performing his employment duties.  
During the July 1998 VA examination, the veteran stated that 
he has difficulty driving a stick shift but he is able to 
"bear with it," and he shifts gears carefully using the 
palm of his hand.  For these reasons, the Board finds that 
referral for a higher rating on an extraschedular basis is 
not warranted in this case.  38 C.F.R. § 3.321(b)(1).  

The Board finds that the evidence is not evenly balanced and 
it does not more nearly approximate the criteria for a higher 
rating.  The Board concludes that the criteria for an 
evaluation in excess of 10 percent for residuals of a right 
wrist fracture have not been met.  38 U.S.C.A §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214-5215.  


ORDER

A rating in excess of 10 percent for residuals of a right 
wrist fracture is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

